Name: Council Decision 2014/384/CFSP of 23 June 2014 amending Decision 2011/426/CFSP appointing the European Union Special Representative in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  Europe;  EU finance;  EU institutions and European civil service
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/65 COUNCIL DECISION 2014/384/CFSP of 23 June 2014 amending Decision 2011/426/CFSP appointing the European Union Special Representative in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2011, the Council adopted Decision 2011/426/CFSP (1) appointing Mr Peter SÃRENSEN as the European Union Special Representative (EUSR) in Bosnia and Herzegovina. The EUSR's mandate is to expire on 30 June 2015. (2) Decision 2011/426/CFSP, as last amended by Decision 2013/351/CFSP (2), provided the EUSR with the financial reference amounts covering the period from 1 September 2011 to 30 June 2014. A new financial reference amount for the period from 1 July 2014 to 30 June 2015 should be established. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (4) Decision 2011/426/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/426/CFSP is hereby amended as follows: (1) In Article 5(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2014 to 30 June 2015 shall be EUR 5 250 000.. (2) In Article 13, the following subparagraph is added: The final comprehensive mandate implementation report shall be submitted before March 2015.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2014. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 188, 19.7.2011, p. 30. (2) OJ L 185, 4.7.2013, p. 7.